UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1736


DEBRA R. SMITH,

                  Plaintiff - Appellant,

          v.

SAM’S EAST, INC.,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:15-cv-00035-JPJ-PMS)


Submitted:   December 29, 2016              Decided:   January 9, 2017


Before GREGORY, Chief Judge, and WILKINSON and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Mary Lynn Tate, TATE LAW PC, Abingdon, Virginia, for Appellant.
W. Bradford Stallard, P. Danielle Stone, PENN, STUART &
ESKRIDGE, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Debra R. Smith appeals the district court’s order granting

summary judgment in favor of Sam’s East, Inc., in her personal

injury action.         “[W]e review de novo the district court’s order

granting summary judgment.”                Jacobs v. N.C. Admin. Office of the

Courts, 780 F.3d 562, 565 n.1 (4th Cir. 2015).                            “A district

court ‘shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.’”                        Id. at 568

(quoting Fed. R. Civ. P. 56(a)).                      “A dispute is genuine if a

reasonable jury could return a verdict for the nonmoving party.”

Id. (internal quotation marks omitted).                    In determining whether

a genuine issue of material fact exists, “we view the facts and

all justifiable inferences arising therefrom in the light most

favorable    to    .     .    .    the    nonmoving    party.”      Id.   at    565    n.1

(internal    quotation            marks   omitted).      However,    “the      nonmoving

party    must     rely       on    more    than   conclusory      allegations,        mere

speculation, the building of one inference upon another, or the

mere existence of a scintilla of evidence.”                      Dash v. Mayweather,

731 F.3d 303, 311 (4th Cir. 2013).

     We have thoroughly reviewed the parties’ briefs and the

materials in the joint appendix and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.      Smith v. Sam’s East, Inc., No. 1:15-cv-00035-JPJ-PMS

                                              2
(W.D. Va. June 7, 2016).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    3